Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first sealing flap protrudes from said second air chamber” in claim 5 and “sealing assembly defines a first angle between said first sealing flap and second air chamber in a range of 20o-80o” in claims 6 and 11 must be shown or the feature(s) canceled from the claim(s).  The drawings show the first sealing flap (20) protruding from the first air chamber (50) not the second air chamber (60) and the angle (a1) is between the first sealing flap (20) and the first air chamber (50) not the second air chamber (Fig.1). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitations of claim 17 is already included in claim 16, and thus appears to be double inclusion. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0188690 A1 (Jun) in further view of JP2004293912 A1 (JP ‘912).
With respect to claim 1, Jun shows a sealing assembly for sealing an area between a door and a cabinet of a cooling device (abstract), the sealing assembly comprising: a magnetic element (35, Fig.8); a magnet chamber (33, Fig.5) defining a receiving cavity for accommodating said magnetic element (section 0020); a first air chamber (chamber formed by 46 and 47, Fig.5) provided at one side of the sealing assembly; an attachment portion (21, Fig.5) for attaching the sealing assembly to the door (51, Fig.7, section 0018) of the cooling device (Fig.8, section 0019); a second air chamber (chamber formed by 45, 43 and 44, Fig.5) disposed between said magnet chamber and said first air chamber; a contact wall (at 32, 45, 46, Fig.5) being defined by a contact side of said first air chamber, said second air chamber, and said magnet chamber (Fig.5), said contact wall for contacting the rotating bar (capable of contacting a rotating bar of a refrigerator); said first air chamber having a first height from said contact wall, said second air chamber having a second height from said contact wall, said first height being less than said second height for offsetting a base side of said first chamber from a base side of said second chamber (Fig.5); a first sealing flap (cantilevered free end at the end of 46, Fig.5) adapted to form a closed region for sealing a space thereof (Fig.7). with respect to claim 1, Jun doesn’t show a second sealing flap extending as a free end towards the rotating bar. JP ‘912 shows a sealing assembly (28, Fig.3) for a cooling device with multiple doors (22, 24) and a rotating bar (30, Fig.3) pivotally mounted to one of the doors (22) and a second sealing flap (see annotated figure below) extending as a free end towards the rotating bar. It would have been obvious to one having ordinary skill in the art to include a second sealing flap to the sealing assembly of Jun, such as shown by JP ‘912, in order to further seal space between the door and the refrigerator body when there are two doors mounted on the refrigerator and further prevent air from leaking when the doors are closed.  It would have been further obvious to use the modified sealing assembly for a refrigerator with two doors and a rotating bar (intended use recitation) in order to efficiently seal the space between the doors and the body of the refrigerator and prevent air leakage.

    PNG
    media_image1.png
    463
    744
    media_image1.png
    Greyscale

With respect to claims 3 and 10, the combination doesn’t show the second air chamber has a polygonal cross-section. JP ‘912 shows wherein said second air chamber has a rectangular cross- section (Fig.3). It would be an obvious matter of design choice to change the shape of the second air chamber of modified Jun, such that it has a rectangular cross-section, as taught by JP ‘912 since such a modification would involve a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. 
With respect to claim 4, the combination (Jun) shows wherein said magnet chamber, said first air chamber and said second air chamber are substantially aligned on a same horizontal axis (“substantially” aligned at the contact surface, Fig.7).  
With respect to claim 5, the combination (Jun) shows wherein said first sealing flap protrudes from said second air chamber (via first air chamber) towards an inner door face of the door (51, Fig.7) for sealing a space thereof when the sealing assembly is attached to the door (Fig.7).  
With respect to claims 6, 8, 11, and 12, Jun in view of JP ‘912 shows the sealing assembly defines a first angle between first sealing flap and second/first air chamber and a second angle between the second sealing flap and magnet chamber but doesn’t explicitly teach the range of the angles. It would have been obvious to one having ordinary skill in the art to make the first angle in a range of 20-80 degrees or in the range of 30-50 degrees, and to make the second angle between the second sealing flap and the magnet chamber in a range of 90-130 degrees or 95-120 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
With respect to claim 7, the combination shows (JP ‘912) wherein said second sealing flap protrudes from a side of said magnet chamber towards a front surface of the rotating bar for preventing air leakage when the door is closed (Fig.3, Fig.5).  
With respect to claim 9, the combination shows (Jun) further comprising an inner air chamber (chamber formed at 42 and 43, Fig.5) disposed between said magnet chamber (32) and said attachment portion (21) and having elastically deformable outer side walls (42, 43).  
With respect to claims 16 and 17, the combination (Jun) shows wherein first sealing flap depends from said contact side (at 46, Fig.5) of said first air chamber.  
	With respect to claim 13, Jun shows the cooling device with a sealing assembly as discussed above except for a plurality of doors, a rotating bar and a second sealing flap. JP ‘912 shows a cooling device with multiple doors (22, 24), a rotating bar (30, Fig.3) pivotally mounted to one of the doors (22) and the sealing assembly (28, Fig.3) comprising a second sealing flap (see annotation above) extending as a free end towards the rotating bar. It would have been obvious to one having ordinary skill in the art to include two doors on the refrigerator of Jun, such as shown by JP ‘912, in order to selectively open only the compartment area needed and thus prevent more air from exiting the refrigerator. Furthermore, it would have been obvious to include a rotating bar pivotally mounted to one of the doors and a second sealing flap to the sealing assembly of Jun, such as shown by JP ‘912, in order to further seal the space between the two doors and between the doors and the cabinet of the refrigerator thus prevent air from leaking when the doors are closed. 
5.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0188690 A1 (Jun) in view of JP2004293912 A1 (JP ‘912) in further view of US 2016/0273827 A1 (Almeida).
With respect to claim 14, the combination (JP ‘912) shows said cabinet has a refrigeration compartment with two said doors (22 and 24, Fig.1) movably attached to the cooling device for closing said refrigeration compartment, each of said doors having one said sealing assembly (26 and 28, Fig.3). The combination doesn’t disclose two heaters disposed in said rotating bar with respect to said sealing assemblies for transferring heat to said sealing assembly. Almeida shows two heaters (at 70, 70, 74, 78 Fig.7) disposed in the rotating bar with respect to the sealing assemblies (28 and 30) for transferring heat to the sealing assembly.  It would have been obvious to one having ordinary skill in the art to include two heaters to the bar of Jun in view of JP ‘912, such as shown by Almeida, in order to create heat to prevent condensation from forming on the exterior surface of the rotating bar.
With respect to claim 15, the combination (JP ‘912) shows wherein said second sealing flaps of said sealing assemblies extend to each other (Fig.3) for sealing an area between said doors (22 and 24) on a front surface of said rotating bar (30) facing outside.
6.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0188690 A1 (Jun) in view of JP2004293912 A1 (JP ‘912) in further view of EP2762814 (EP ‘814).
With respect to claim 14, the combination (JP ‘912) shows said cabinet has a refrigeration compartment with two said doors (22 and 24, Fig.1) movably attached to the cooling device for closing said refrigeration compartment, each of said doors having one said sealing assembly (26 and 28, Fig.3). The combination doesn’t disclose two heaters disposed in said rotating bar with respect to said sealing assemblies for transferring heat to said sealing assembly. EP ‘814 shows two sealing assemblies (44, 44, Fig.4) with magnet chamber, first air chamber and second air chamber, two heaters (54, 54, Fig.4) disposed in the rotating bar with respect to the sealing assemblies (44) for transferring heat to the sealing assembly.  It would have been obvious to one having ordinary skill in the art to include two heaters to the bar of Jun in view of JP ‘912, such as shown by EP ‘814, in order to create heat to prevent condensation from forming on the exterior surface of the rotating bar.
With respect to claim 15, the combination (JP ‘912) shows wherein said second sealing flaps of said sealing assemblies extend to each other (Fig.3) for sealing an area between said doors (22 and 24) on a front surface of said rotating bar (30) facing outside.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637